Citation Nr: 1331160	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-39 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right eye disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for residuals of cold weather injuries of the feet.  

4.  Entitlement to service connection for a dental disability due to trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active service from January 1952 to February 1952 and from March 1953 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an February 2009 RO rating decision that, in pertinent part, determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a right eye disorder.  By this decision, the RO also, in pertinent part, denied service connection for a psychiatric disorder, to include PTSD (listed as PTSD); residuals of a cold weather injuries of the feet; and for a dental disability due to trauma.  

In December 2009 statements, the Veteran's representative appeared to raise an issue of entitlement to an increase in a 10 percent rating for bilateral hearing loss.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The present Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right eye disorder.  The issue of the merits of the claim for entitlement to service connection for a right eye disorder, as well as the issues of entitlement to service connection for a psychiatric disorder, to include PTSD; residuals of cold weather injuries of the feet; and for a dental disability due to trauma, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right eye disorder in May 2006.

2.  The Veteran did not appeal the May 2006 rating decision.

3.  New and material evidence was not received within the appeal period of the May 2006 rating decision.

4.  Evidence submitted since the May 2006 rating decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2006 RO decision that denied entitlement to service connection for a right eye disorder is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a right eye disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's previously denied claim for entitlement to service connection for a right eye disorder, and remands the merits of the claim for further development.  As such, no discussion of VA's duty to notify or assist is necessary.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The RO denied service connection for a right eye disorder (listed as a posterior vitreous detachment, as well as macular holes with cataracts) in May 2006.  In September 2006, the Veteran submitted a notice of disagreement as to the May 2006 RO decision, and statement of the case was issued in May 2007.  The Veteran, however, did not submit a substantive appeal following the issuance of the statement of the case.  The Board also notes that there was no evidence received within one year of the May 2006 RO decision.  See 38 C.F.R. § 3.156(b); Bond.  Therefore, the May 2006 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 20.302 (2012).  

The evidence considered at the time of the May 2006 RO decision included the Veteran's DD Form 214; post-service private and VA treatment records; VA examination reports; an article submitted by the Veteran; and the Veteran's own statements.  The RO denied service connection for a right eye disorder in May 2006 on the basis that the evidence of record did not show that such condition was incurred in or aggravated by service.  The RO specifically denied service connection for a posterior vitreous detachment (of the right eye), and for macular holes of the right eye with cataracts, to include as secondary to a posterior vitreous detachment (of the right eye).  The RO indicated that treatment records from a VA facility showed that the Veteran had a long history of a posterior vitreous detachment (of the right eye) which might have been caused by a concussive trauma.  The RO reported that no evidence had been received that showed that a posterior vitreous detachment (of the right eye) was present during service or that he sustained a concussive trauma in service.  

Additionally, the RO indicated that there was no evidence showing that macular holes of the right eye and/or cataracts were incurred in or aggravated by the Veteran's military service.  The RO further maintained that as service connection for a posterior vitreous detachment (of the right eye) had been denied, service connection on a secondary basis for macular holes of the right eye with cataracts could not be established.  The RO reported that treatment records from a VA facility showed that the Veteran had macular holes of the right eye that were probably caused by a posterior vitreous detachment.  The RO also indicated that there was no indication in those records as to the etiology of the Veteran's cataracts (of the right eye).  The RO found that the evidence did not show that macular holes of the right eye and/or cataracts were incurred in service or caused by an event in service.  

The evidence received since the May 2006 RO decision includes additional VA treatment records; a VA examination report; an article submitted by the Veteran; and statements from the Veteran.  

A February 2006 VA ophthalmology treatment entry, received following the May 2006 RO decision, indicated that there was a history of a remote trauma to the right eye during the Korean War, as well as a history of a dust and a low velocity foreign body in 1960, and that the Veteran was told that he had a retinal hole at that time and was warned of retinal detachment symptoms.  The assessment was a stage 2-3 macular hole of the right eye; peripheral choroidal rupture, probably from trauma in 1953; and a cataract of the right eye.  

An August 2007 VA ophthalmology treatment entry noted that the Veteran was seen for a dilated fundus examination of the right eye.  It was noted, as to the Veteran's ocular history, that he had a stage 2-3 macular hole of the right eye; a peripheral choroidal rupture, probably from trauma in 1953; and a cataract in the right eye.  The impression included status post a peripheral ocular trauma in 1953, most likely choroidal scalopteria of the right eye, and subsequent peripheral choroidal rupture and macular holes, as well as a visually significant cataract in the right eye.  

A March 2008 VA ophthalmology treatment entry related that the Veteran was seen preoperatively for cataract surgery scheduled in April 2008.  It was noted, as to the Veteran's ocular history, that he had a stage 2-3 macular hole of the right eye; a peripheral choroidal rupture, probably from trauma in 1953; and a cataract in the right eye.  

The Board observes that in the evidence available at the time of the May 2006 RO decision, there was no specific evidence relating the Veteran's current right eye disorder to his periods of service.  In the evidence received since the May 2006 RO decision, there are multiple treatment records indicating that the Veteran has a right eye disability that may be related to trauma in 1953, which is during the Veteran's period of active duty service.  This evidence will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the February 2006, August 2007, and March 2008 VA ophthalmology treatment entries noted above are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a current right eye disability stemming from the Veteran's periods of active service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the May 2006 RO decision is new and material, and thus the claim for service connection for a right eye disorder is reopened.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for right eye disorder loss has been presented; to this extent, the appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

As to the Veteran's claims for service connection for a right eye disorder, residuals of cold weather injuries of the feet, and for a dental disability due to trauma, the Board notes that he contends that all such disorders were related to his period of service in Korea.  The Veteran specifically maintains that he suffered a right eye injury and dental trauma (broke a tooth) while clearing a mine while serving as a combat construction specialist during service.  He further reports that he was exposed to freezing weather while in Korea and that he suffered frostbite.  

The Veteran is competent to report a right eye injury and dental trauma, as well as cold weather injuries, in service; continuous problems that he thought were related to his right eye injury and dental trauma, as well as bilateral foot symptomatology, since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As to the Veteran's credibility, the Veteran's service personnel and treatment records are unavailable and were reportedly destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  Nevertheless, the Veteran's Form DD 214 is available and shows that the Veteran had foreign and/or sea service and that he served as a combat construction specialist.  Thus, what limited records are available are consistent with the Veteran's contentions.  As such, the Board finds the Veteran's contentions regarding being injured during service while clearing a mine as credible.

Post-service private and VA treatment records show that the Veteran was treated for right eye problems on numerous occasions, and include diagnoses of right eye problems related to a trauma in 1953.  Such records do not specifically show treatment for a dental disability due to trauma or for cold weather injuries of the feet, but do show treatment for radiculopathy of the legs and for a complaints of a gum problem in March 2009 .  

The Board notes that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a right eye disorder, residuals of cold weather injuries of the feet, and for a dental disability due to trauma.  The Board finds that such examinations are necessary to decide this appeal given the Veteran's competent and credible contentions of an in-service injury and post-service symptoms, and the current treatment records showing complaints of pain in the lower extremities, gum problems, and eye issues.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Board observes that the Veteran also contends, essentially, that he has a psychiatric disorder, to include PTSD, that is related to, or had its onset in service.  The Veteran indicates that he had psychiatric problems since his period of service.  He specifically reports that he felt "off" during service.  He also indicates that he hurt someone in a fight and that he was given psychiatric medications and individual treatment about nine months into his time in Korea.  

The Veteran also specifically asserts service connection for PTSD based on reported stressors that occurred during his service in Korea.  He has reported various stressors.  At a September 2009 VA psychiatric examination, the Veteran indicated that he was part of the 7th Division in Korea and that they would clear mine fields and build roads.  The Veteran stated that while clearing Pork Chop Hill, a mine was triggered and his friends were wounded.  The Veteran also reported that he had fear that he was going to freeze to death.  

Post-service treatment records in 2003 and 2009 refer to various psychiatric problems including depression, anxiety, and a mood disorder.  Such records do not specifically show treatment for PTSD.  

A September 2010 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran indicated that he did not receive any mental health treatment before his military service.  It was noted that the Veteran initially reported that he did not receive any mental health treatment in the military, but then stated that he was a little "off" during service.  He related that it had been too long and that he did not remember well.  The Veteran reported that he did hurt someone fighting and was given psychiatric medications and individual treatment about nine months into his time in Korea.  The examiner reported that the Veteran had no mental health treatment since he had been out of service.  The examiner maintained that there were no indications that the Veteran was treated for any mental disorder while in the service according to his records.  

He reported that he was an engineer and that he was not on the front lines.  The Veteran stated that while clearing Pork Chop Hill, a mine was triggered and his friends were wounded.  The Veteran also stated that he had fear that he was going to freeze to death.  He maintained that he was exposed to freezing weather and that he had frostbite.  It was noted that the Veteran reported that he did see injuries while conducting mine sweeps, but that he was not specific.  

The diagnosis was a mood disorder, not otherwise specified, rule out due to medical conditions.  The examiner reported that the Veteran did not endorse enough criteria to designate a PTSD diagnosis.  It was noted that the Veteran was given a mood disorder, not otherwise specified, diagnosis to account for a variety of symptoms including depression and irritability.  The examiner commented that the diagnosis of a mood disorder, not otherwise specified, did not appear to be connected to his service in Korea, but more so as a result of his current medical stressors.

The Board notes that although the VA examiner indicated that the Veteran had no mental health treatment since he had been out of service, VA treatment records do refer to possible depression and anxiety.  Additionally, the Veteran is competent to report having psychiatric problems in service and psychiatric problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The VA examiner did not specifically address the Veteran's reports of psychiatric treatment during service and possible psychiatric problems since service.  Further, the VA examiner also did not provide a rationale for his opinion that the diagnosis of a mood disorder, not otherwise specified, did not appear to be connected to the Veteran's service in Korea, but more so as a result of his current medical stressors.  

Additionally, the Board notes that the Veteran does not specifically contend that he served in combat.  Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The Veteran's statements suggest that he may have had the type of fear contemplated by the amendments in subpart (f)(3).  Therefore, in light of the problems with the September 2009 VA examination noted above, the Board finds that another VA examination is necessary in order to fairly decide the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, in his February 2009 notice of disagreement, the Veteran reported that he was receiving treatment at the Fresno, California VA Medical Center.  As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this issue is REMANDED for the following:  

1.  Associate copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment for psychiatric problems, including PTSD, as well as for right eye problems; cold weather injuries of the feet; and dental problems, since August 2009, from Fresno, California VA Medical Center.  

2.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems, including PTSD, as well as for right eye problems, cold weather injuries of the feet, and dental problems, since August 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

3.  Schedule the Veteran for a VA psychiatric examination to determine whether he has a psychiatric disability that is related to or had its onset in service.  The claims folder must be made available to and reviewed by the examiner.  The examiner must clearly identify each psychiatric disability found to be present; a diagnosis of PTSD must be ruled in or excluded.  Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  If PTSD is diagnosed the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed right eye disorder.  The claims folder must be provided to and reviewed by the examiner.  The examiner must diagnose all current right eye problems.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disabilities are etiologically related to his periods of active service.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered a right eye injury as a result of a mine explosion during his period of service in Korea.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed residuals of cold weather injuries of the feet.  The claims folder must be provided to and reviewed by the examiner.  The examiner must diagnose any current right foot and left foot disabilities due to exposure to cold.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed right foot and left foot disabilities are etiologically related to his periods of active service, to specifically include any cold weather injuries while serving in Korea.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered cold weather injuries to his feet during his period of service in Korea.  See Dalton, supra.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed dental disability due to trauma.  The claims folder must be provided to and reviewed by the examiner.  The examiner must diagnose all dental disabilities.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed dental disabilities are etiologically related to trauma during the Veteran's period of service in Korea.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered dental trauma due to a mine explosion in Korea.  See Dalton, supra.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

7.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


